IN THE SUPREME COURT OF THE STATE OF DELAWARE

  RICHARD DEPTULA,                        §
                                          §   No. 304, 2019
          Non-Party Below,                §
          Appellant,                      §
                                          §   Court Below–Superior Court
          v.                              §   of the State of Delaware
                                          §
  MCI, LLC,                               §   C.A. No. N18C-07-022
                                          §
          Petitioner Below,               §
          Appellee.                       §

                           Submitted: August 14, 2019
                           Decided:   August 15, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                      ORDER

       This 15th day of August 2019, upon consideration of the notice to show cause

and the appellant’s response thereto, it appears to the Court that:

       (1)     The appellant, Richard Deptula, filed this appeal from the Superior

Court’s decision dated June 27, 2019, denying Deptula’s motion to quash a subpoena

in a civil action.

       (2)     The Clerk of this Court issued a notice to Deptula to show cause why

his appeal should not be dismissed for his failure to comply with Supreme Court

Rule 42 in taking an appeal from an interlocutory order. Deptula filed a response to

the notice to show cause, but it does not address the interlocutory nature of the

appeal.
       (3)    An order constitutes a final judgment when it “leaves nothing for future

determination or consideration.”1 The Superior Court’s denial of a motion to quash

a subpoena is an interlocutory ruling because did not finally resolve the merits of the

underlying case.2

       (4)    Absent compliance with Supreme Court Rule 42, the appellate

jurisdiction of this Court is limited to the review of final trial court orders.3

Deptula’s failure to comply with Supreme Court Rule 42 leaves this Court without

jurisdiction to hear his interlocutory appeal.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                           BY THE COURT:

                                           /s/ Collins J. Seitz, Jr.
                                                   Justice




1
  Werb v. D’Alessandro, 606 A.2d 117, 119 (Del. 1992).
2
  Id.
3
  Julian v. State, 440 A.2d 990, 991 (Del. 1982).


                                             2